





Exhibit 10.4




AMENDMENT NO. 2 TO SECURED CONVERTIBLE
ORIGINAL ISSUE DISCOUNT PROMISSORY NOTE AND TO LOAN AGREEMENT


Effective on January 15, 2018 (the “Effective Date”), each of (i) the Secured
Convertible Original Issue Discount Promissory Note, dated August 21, 2017, as
amended on October 11, 2017, issued by VICTORY ENERGY CORPORATION to VISIONARY
PRIVATE EQUITY GROUP I, LP in the principal amount of $621,500 (as amended, the
“Note”), and (ii) the Loan Agreement, dated August 21, 2017, as amended on
October 11, 2017, by and between VICTORY ENERGY CORPORATION and VISIONARY
PRIVATE EQUITY GROUP I, LP (as amended, the “Loan Agreement”), are hereby
amended as follows:


1.Extension of Maturity Date. The Maturity Date is hereby amended to a date that
is five (5) business days following the written demand of the Lender for payment
on the Loan.


2.Option to Loan Additional Amounts. Upon the written request of the Borrower,
the Lender shall have the option, but not the obligation, to loan to the
Borrower additional amounts on the terms specified in the Note and Loan
Agreement. If the Lender elects to loan additional amounts to the Borrower it
shall deliver to the Borrower a written notice that indicates (a) the amount of
the additional loan, (b) the new principal amount of the Note, (c) the new loan
amount, and (d) the new aggregate original issue discount amount. Such notice,
after funding of the additional loan amount, shall automatically, and without
any action on the party of the Borrower or the Lender, be deemed to be an
amendment to the Note and Loan Agreement that reflects the terms described in
the Lender’s written notice. The Lender’s written notice shall be evidence of
the additional loan amount absent manifest error.


3.Warrant. In the event the Lender exercises its right to convert the Note into
Shares pursuant to Section 5 of the Loan Documents, the Borrower shall issue to
the Lender on the date of such conversion a warrant to purchase a number of
shares of Common Stock equal to the number of Shares issuable upon such
conversion of the Note, the terms of which shall be mutually agreeable to the
parties; provided that the warrant shall have a five (5) year term and the
exercise price shall be $1.52 per share with the ability of the lender to
exercise the warrant on a cashless basis.


4.Reverse Stock Split. On November 21, 2017, the Company filed Amended and
Restated Articles of Incorporation to, among other things, implement a 1-for-38
reverse split of the Company’s outstanding Common Stock, and such reverse split
became effective on November 24, 2017. The exercise price of the warrant
described in Section 3 herein is, and the number of shares issuable upon the
exercise of such warrant will be, calculated on a post-reverse split basis.






--------------------------------------------------------------------------------














5.Ratification of Remaining Provisions. Except as expressly set forth herein,
all of the provisions of the Note and the Loan Agreement shall remain in full
force and effect.


6.Definitions. All capitalized terms used herein without definition shall have
the meanings ascribed to them in the Loan Agreement.


[Signature Page Follows]






--------------------------------------------------------------------------------














IN WITNESS WHEREOF, the undersigned has caused this Amendment No. 2 to Secured
Convertible Original Issue Discount Promissory Note and to Loan Agreement to be
executed by its duly authorized officers on the Effective Date.




VISIONARY PRIVATE EQUITY GROUP I, LP, BY: VISIONARY PE GP I, LLC,
amendmentno2tovpegpro_image1.gif [amendmentno2tovpegpro_image1.gif]its General
Partner




By:      Name: Ronald Zamber
Title: Senior Managing Director




amendmentno2tovpegpro_image2.gif [amendmentno2tovpegpro_image2.gif]VICTORY
ENERGY CORPORATION




By:      Name: Kenneth Hill
Title: Chief Executive Officer




CONSENT OF ARMACOR


The undersigned, on behalf of Armacor Victory Ventures, LLC, consents to the
foregoing amendment to the Loan Agreement and Note, which, among other things,
results in an increase of the principal amount of the Note.


amendmentno2tovpegpro_image3.gif [amendmentno2tovpegpro_image3.gif]ARMACOR
VICTORY VENTURES, LLC




By:      Name: Rick Salas
Title: President


